Title: [January 1799]
From: Washington, George
To: 




Jany. 1. Raining Slowly until the Afternoon when it cleared. Wind southerly. Mer. 38. Ih.


   
   Diary entries for 1–21 Jan. 1799 are from a diary page at PHi: Gratz Collection. The first part of this section of the diary has a number of cryptic abbreviations in GW’s handwriting, some of which appear to have been added at a later date. See editorial note to the 1795 diary.



 


2. Clear. Wind at No. Wt. but moderate. Mer. at 30—W—little Kx.
 


3. Cold. A little Snow fell. Mer. 28.
 


4. Very cold. Wind at No. and Mer. 24.—V—x
 


5. Extreme cold. Mer. at 10. Wind at No. Wt. and in the Night a considerable fall of Snow.
 


6. Clear but very cold. Wind still at No. Wt. & Mer. at 9.
 


7. Clear. Mer. at 8. Wind at No. Wt.
 


8. Clear in the forenoon but lowering afterwards. Raining in the Night but Not much. Mer. at 16.—Gr.—Wind Southerly.
 


9. Cloudy Morning but clear afterwards. Wind Southerly. Mer. at 30.
 


10. Lowering. Wind Southerly. Mer. 32. Left home for the City of Washington W—x. Dined at Mr. T. Peters.
 


11. Very heavy fog but little wind and that Southerly. Clear after the fog went off & very warm. Quite a Spring day—Petr. A—dined at Doctr. Thorntons.
 


12. Heavy fog. Nearly calm. Clear after morning & warm Sun. Returned home to dinner. Snow all gone.
 



13th. Mer. 42. Wind at No. Et. and misting in the forenoon & raining afterwards—and faster at Night.
 


14. Heavy Morning but No Rain & but little wind. Mer. at 38. Foggy & thick through the day.
 


15. Perfectly clear & calm in the Morning. Mer. at 36. Wind afterwards fresh but not hard at N. W.
 


16. Clear. Mer. 38. Wind at No. W. in the Morning but moderate calm and exceedingly pleasant afterwards.
 


17. Clear & calm in the Morning & a white frost. Mer. 30 in the Morning & 40 at Night. Clear all day with very little wind—that Easterly.
 


18. Heavy morning (a fog). Little or no Wind & that Southeasterly. Afternoon clear. Mer. 36.
 


19. Morning misting—afterwards Slow rain at Intervals. Wind what there was of it in the same quarter. Nelly Custis accompanied by Doctr. & Mrs. Stuart and their three daughters came to Dinner. Mer. 36.
 


20. Morning dull. Mer. at 35. Wind but little, & that Southerly. Clear afterwards.
 


21. Morning clear. Mer. at 32. Wind hard & cold from the No. Wt. till Noon, when it moderated. Went up to Court, and to an Election of Bank Directors in Alexandria—was chosen Guardian by Miss Eleanor Parke Custis & gave in my Suffrage for Directors. Dined at Mr. Fitzhughs.

	
   
   On 23 Jan., GW wrote Lawrence Lewis of his errand to Alexandria, “whither I went to become the guardian of Nelly, thereby to authorize a license for your nuptials on the 22d of next month” (CUSTISGeorge Washington Parke Custis. Recollections and Private Memoirs of Washington. New York, 1860., 45).



 


22. Clear morning. Mer. at 30. Wind from the Southward. Lowering afternoon & likely for rain. Turning Warm.


   
   The entries for 22 Jan.—9 Feb. 1799 are from a diary page at PHi: Dreer Collection.



 


23. Lowering. Mer. at 40. Wind (tho’ but very little of it) Southerly. Lowering through the day. Mr. Bushrod Washington came to dinner.
 



24. Mer. at 33. A sprinkling of Snow fell in the night—succeeded by R which continued steadily thro’ the day, though not hard.
 


25. Mer. at 28; with a very heavy Sleet. Thick heavy day throughout. Sleet continuing. No wind but an air from the No. Et. Doctr. Stuart & family & Mr. Bushd. Washn. went away after breakfast.
 


26. Mer. at 30. Sleet increased & weather very thick & foggy all day.
 


27. Mer. at 36 in the Morning. Cloudy all day with the Wind at No. Wt. & turning cold.
 


28. Morning clear. Mer. at 26 and wind at No. Wt. where it remained all day but not hard tho’ cold. Mer. 26 at Night.
 


29. Mer. at 23 in the Morning wch. was lowering with the wind what there was of it at No. Wt.
 


30. Mer. at 29. Morning clear. Wind southerly and a remarkable large hoarfrost. Remained at So. all day & fresh. Mer. 44 at Night.
 


31. Clear Morning. Mer. at 33 and wind at No. Wt. Afterwards calm & remarkably pleasant.
